CONCUEEING AND DISSENTING OPINION BY
Montgomery, J.:
I join in the results attained by the majority but not for the reasons set forth in its opinion. I fail to see how this case turns on the theory of “refusing suitable work” on May 7, 1959, the day on which the employer requested claimants to return to work under threat of replacement. Their status should be determined as of the day they went on strike, April 1, and the day subsequent to the ending of the strike, on which they sought to return to work. I agree that claimants were justified on May 7 in refusing the proffered work in jobs that were vacant because of a labor dispute since under §4 (43 PS §753) this was not suitable work. However, this seems to me to be begging the question as to whether they were otherwise in the category of “voluntary quits.”
I favor the view of Justice Cohen as expressed in Melchick Unemployment Compensation Case, 396 Pa. 560, 154 A. 2d 875. By the use of the words “work stoppage” the Legislature did not mean that in every instance an entire plant had to be shut down before *316the striking employees should be entitled to the benefits of the provisions of §402(b). A reasonable interpretation of that section might include branch, department, section, or even job so long as work was stopped therein by a bona fide labor dispute, whether by all, some, or even one employee.
There is no need to distinguish between stoppage by the plant and stoppage by the employee. In any case, work ceases, as it did in this instance. From the time these employees struck on April 1 until their replacements were hired after the notice to return was sent to them on May 7, there was a work stoppage, regardless of who accomplished it.
The majority indicates fear that a disgruntled employee may leave his job and seek the advantage of the provision under discussion. I have no fear of that because the Bureau and Board of Unemployment Compensation may easily determine whether his acts are those of misconduct to justify his dismissal, or a voluntary termination of his employment, or the result of a bona fide labor dispute.
In this case there is no question about the dispute being bona fide. Therefore, I see no reason to distinguish the 105 striking employees from the total number that were employed in this plant. They exercised their right to strike and the employer exercised its right to replace them. Had ninety-nine percent of the force gone out and the employer replaced them, the situation would have been the same. The only difference in the work stoppage would have been in degree. It would, even then, not have satisfied the majority view that to constitute work stoppage one hundred percent of the plant must strike. To me, this seems unreasonable. These 105 claimants were legitimately out on strike, thereby creating a work stoppage in their departments and on their jobs. The fact that they were replaced is immaterial. Their employer-employee re*317lationsbip persisted, they were not voluntary quits, and at tbe end of the strike they were available and able to do suitable work. None was available at tbeir employer’s plant; they did not decline any other offers of work; they were otherwise eligible for compensation and should receive it.